Citation Nr: 1403210	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-30 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and paranoid schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety disorder, and paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2013, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of that record has been associated with the Veteran's claims file.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2004 rating decision denied service connection for PTSD, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final May 2004 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.



CONCLUSIONS OF LAW

1.  The May 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder since the May 2004 denial is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the claimant of information and evidence necessary to substantiate the claim and redefined VA's duty to assist the claimant in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).

In this case, the RO initially denied the Veteran's claim for entitlement to service connection for PTSD in a May 2004 decision.  The Veteran did not submit any new and material evidence within the year following the May 2004 decision, nor did he file a timely appeal to that decision.  Therefore, the May 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§  3.104, 20.302, 20.1103.

Although the RO found that new and material evidence had been received to reopen the Veteran's claim and thereafter denied it on the merits, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the May 2004 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for an acquired psychiatric disorder should be reopened and readjudicated on a de novo basis.  

In the May 2004 rating decision, the RO denied the Veteran's PTSD claim on the basis that the available evidence was insufficient to confirm that the Veteran either engaged in combat or was a prisoner of war, and because the Veteran's service department was unable to confirm his alleged stressor of reliving war experiences.  Significantly, the May 2004 decision did not consider any other psychiatric disability other than PTSD and was strictly limited to a PTSD analysis.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the May 2004 rating decision that addresses these bases.

Relevant evidence submitted and obtained since the May 2004 rating decision includes VA treatment records dated from June 2004 to November 2011; several written statements submitted by the Veteran; the transcript of the Veteran's August 2011 Decision Review Officer hearing; and the transcript of the Veteran's March 2013 Board videoconference hearing.  Significantly, the Veteran's VA treatment records diagnose him as having active anxiety disorder and chronic paranoid schizophrenia.  Moreover, through his statements and testimony, the Veteran has alleged additional stressors: that he was afraid of heights and feared for his life during helicopter training while stationed at Fort Campbell, Kentucky; and that he saw severely wounded servicemen while on a plane to Walter Reed Army Medical Center in Bethesda, Maryland.  These additional stressors and diagnoses were not considered by the RO at the time of the May 2004 final denial.  This evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addresses the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.

In addition, as the VA treatment records reflect diagnoses of anxiety disorder and paranoid schizophrenia in addition to his claimed PTSD, court precedent requires that the Board consider whether the Veteran's more broadly characterized psychiatric disability, to include PTSD, anxiety disorder, and paranoid schizophrenia, may be causally associated with service. 38 C.F.R. §§ 303, 3.304(f) (2013); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

Although the Veteran's claim for entitlement to service connection for an acquired psychiatric disability has been reopened, the Board finds that additional evidence must be obtained prior to adjudicating the claim on the merits.  The Veteran has reported multiple stressful events during his service to which he attributes the development of his psychiatric disorder(s).  He first contends that he was afraid of heights and feared for his life during helicopter training while stationed at Fort Campbell, Kentucky.  Additionally, he has asserted that he was distressed at the sight of severely wounded servicemen while on a plane to Walter Reed Army Medical Center in Bethesda, Maryland 

Additionally, the Board observes that the Veteran has not yet been afforded a VA examination with respect to his mental health disability claims.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, there are several instances where the Veteran's service records mention treatment for mental health issues.  For instance, an April 1974 treatment note indicated that the Veteran was hospitalized for approximately one month for complaints of low back pain, and that he underwent psychiatric consultation during that period of hospitalization, at which time he was diagnosed as having "acute low back pain, probably of psychogenic origin."  Similarly, a June 1974 treatment note indicated that the Veteran underwent a psychiatric consultation during his April 1974 hospitalization by a social worker who felt that his back pain was consistent with psychogenic origin.  The June 1974 treatment note also indicated that the Veteran was followed in the Mental Health Clinic. 

Considering this in-service evidence of psychiatric symptomatology, together with the low threshold of McLendon, the Board finds that irrespective of whether his alleged in-service stressors are specifically verified, the Veteran should be afforded a VA examination to obtain a medical opinion regarding the nature and etiology of his claimed mental health disabilities.  In this regard, the Board finds his reports of fearing for his life during helicopter training and seeing severely wounded servicemen being transported for treatment during the Vietnam era would appear to be consistent with the places, types, and circumstances of his service.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records for the Veteran from the Central Alabama Veterans Health Care System (CAVHCS), to include all records from the CAVHCS East Campus in Tuskegee, Alabama, dated from November 2011 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include PTSD, anxiety disorder, and paranoid schizophrenia.  

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder had its clinical onset during his active service or is related to an in-service disease, event, or injury.  In providing this opinion, the examiner should specifically address the evidence in the Veteran's service treatment records which document mental health treatment in 1974.

Additionally, if a diagnosis of PTSD is made, the examiner should specify whether: (1) each alleged stressor found to be established by the evidence of record, including being fearing for his life during helicopter training and seeing severely wounded servicemen being transported for medical care; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of his in-service stressors sufficient to produce PTSD.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, please note that for purposes of his examination, the Board finds that the alleged stressors involving helicopter training and seeing wounded servicemen are consistent with the places, types, and circumstances of his service.

The examiner should comment on and/or take note of the fact that the Veteran and other lay persons are competent to report on lay-observable symptoms including the Veteran's behavior during active service and thereafter.  

In providing this rationale, the examiner is also asked to specifically address the VA treatment records which show diagnoses and continuing treatment for anxiety disorder and paranoid schizophrenia.  If either of these two disorders is not diagnosed upon current examination, the examiner should opine as to whether these previous diagnoses were mere misdiagnoses or whether anxiety disorder and/or paranoid schizophrenia had resolved prior to the time of the current examination.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


